Fish, C. J.
A lawyer who was a citizen of the State of Tennessee during the whole of the year 1906, and for about six months of that year practiced law in that State and during the remainder of the year maintained a law office, or place of business, in the State of Georgia and practiced his profession in this State, was liable to the professional tax imposed, by the general tax act for the fiscal year 1906, “Upon every practitioner of law . . d'oing business in this State.”

Judgment reversed.-


All the Justices concur.